Citation Nr: 1136162	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2007 before the undersigned.  A transcript of this hearing has been included in the claims folder.  The Veteran also testified before a Decision Review Officer in February 2006.  These transcripts have been associated with the file.

In an August 2009 decision the Board denied entitlement to service connection for a lumbar spine disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the parties agreed to a Joint Motion for Remand, vacating the Board's denial of the Veteran's lumbar spine disorder claim and remanding the matter for further proceedings.  

Following this, the case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA Medical Center (VAMC) treatment records and affording the Veteran a new VA examination.  The Veteran's treatment records from the Bay Pines VAMC, from June 2007 to the present, were obtained and associated with the claims file.  The Veteran was afforded a VA examination in May 2011 for his lumbar spine disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDING OF FACT

The Veteran's current lumbar spine disorder is not shown to be due to a disease or injury in service or to any incident of his military service, and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The Veteran's lumbar spine disorder was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2004 and March 2006.  The August 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the October 2008 and May 2011 supplemental statements of the case, as well as the August 2009 and March 2011 Board decisions, 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2011 for his lumbar spine disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2010); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

Analysis

The Veteran contends that his lumbar spine disorder is directly related to service.  The Veteran testified at the May 2007 Board hearing that he worked as a postal clerk in-service and had to carry mail bags weighing up to 70 pounds.  He also testified that when he was transferred to Colorado Springs he had to frequently ride in a military tractor trailer which bounced the whole time it drove.  For this reason, he believes his claim of service connection should be granted.  

At entrance to service in May 1968 the examiner found no defects of the Veteran's spine or other musculoskeletal system.  The Veteran himself reported on his Report of Medical History that he did not suffer from recurrent back pain.  

In an August 1969 service treatment record the Veteran reported that he had hurt his back 3 years earlier, pre-service, and it was bothering him again.  X-rays taken the same day were negative for defects.  A July 1970 service treatment record noted the Veteran complained of back pain which had begun 2 years earlier, prior to entering service; he was diagnosed with lower back pain.  In November 1970 the Veteran complained of lower back pain which had begun 3 years earlier when he was injured playing football.  He was put on light duty for 5 days following his complaints.  A December 1970 service treatment record indicated the Veteran had persistent lower back pain, but there were no real physical findings.  The Veteran was assigned back exercises, heat, and pain medication.  A January 1971 service treatment record indicated the Veteran complained of a back injury which took place 4-5 years earlier, prior to entering service.  X-rays of the Veteran's spine were taken at this time and were found to be normal with no defects.  

At his May 1971 separation examination there is no report of any problems with the Veteran's spine or other musculoskeletal system.  The Board acknowledges that at the May 2011 Board hearing the Veteran testified that he was not given a proper medical examination and did not feel he could truthfully state any disabilities.

The Board notes that on his May 1968 Report of Medical History the Veteran did not report recurrent back pain which existed prior to service, but on a subsequent November 1968 Report of Medical History he did report treatment for a back injury in July 1967, prior to entering service.  However, this notation of a prior medical history does not equate to a notation of disability on entrance.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  As previously discussed, on physical examination, his back was deemed normal.  Thus, he is presumed to have been in sound condition at service entrance.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran testified at his May 2007 Board hearing that he may have been treated 5 or 6 years after separation from service, but that he does not remember.  The June 1993 statement from the Veteran's private physician indicates that the Veteran was seen with complaints of back pain beginning in 1978.  However, a March 2002 statement by the same physician reported the Veteran had been seen in his office from 1984 to 1994.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was referred to a work rehabilitation program in February 1994 after he injured his right leg by falling off a ladder while painting.  At this outset of this program in February 1994 the Veteran did not report that he had been suffering from back pain when asked about his medical history.  He explained that he suffered from asthma, but had no other work or other injuries.  He reported that prior to the injury he pursued skiing, coaching football, and playing basketball.  Following the leg injury he indicated that he had some trouble climbing stairs due to his leg pain.  Another record from February 1994 indicated the Veteran called in to cancel his rehabilitation program appointment because he had injured his back shoveling snow.  He also mentioned that he had been dealing with back pain for 20 years.  A later February 1994 record from this program noted the Veteran was complaining of back pain and brought in a note from a chiropractor stating he should refrain from exercise for 3 days.  

A March 1994 private hospital record indicated the Veteran was being seen with complaints of back pain.  He reported that he had fallen off a ladder, broken his leg, and hurt his back.  He had been seeing a chiropractor twice a week to help with the pain.  An April 1994 discharge summary from the work rehabilitation program noted in March 1994 the Veteran had experienced low back pain while completing a lift from floor to waist.  After this incident he did not attend the program regularly.  There is no evidence in these records that the Veteran reported that he had injured his back in-service, nor is there an opinion linking his back pain to service.  

A May 2002 statement from the Veteran's chiropractor indicated the Veteran had been seen since 2000 with complaints of low back and leg pain.  The Veteran reported that he had suffered from back pain on and off for years.  He was diagnosed with chronic residuals of sacroiliac and lumbosacral segmental dysfunction, which was a progressively worsening condition.  There is no reference to an in-service injury or an opinion that his back pain was related to service.

X-rays of the Veteran's lumbar spine from April 2003 indicated osteopenia and degenerative joint disease at the L4-L5 interspace.  At this same visit, the Veteran reported that he had suffered from chronic lower back pain for 30 years.

A December 2004 private treatment record noted the Veteran was suffering from lumbar spine pain due to a June 2004 motor vehicle accident.  A January 2005 statement from the Veteran's private physician reported he was suffering from disc herniation and disc collapses at L3/4 and L4/5 due to a June 2004 motor vehicle accident.  These were listed as permanent injuries.  A later statement from the same private physician in September 2005 indicated that the Veteran was not interested in surgery for the collapsed discs at that time.  There is no reference in any of these records to an in-service injury or an opinion that his lumbar spine pain was related to service.  To the contrary, these opinions link the Veteran's back pain to the June 2004 car accident.

At his February 2006 DRO hearing the Veteran testified that in addition to in-service injuries, he had injured his back again when he fell off the ladder while working as a painter.  He also attributed back pain to the car accident he was involved in.

At his May 2007 Board hearing the Veteran testified that while he was in-service he had to lift mail bags that were approximately 60 to 70 pounds.  He also testified that when he was transferred to Colorado Springs he regularly rode in a tractor trailer, without a seat belt, on dirt roads.  He testified that the tractor trailers bounced and also created his current lumbar spine disorder.  See also February 2006 DRO hearing transcript.

Also at the May 2007 Board hearing the Veteran testified that prior to entering service he was playing football and injured his back.  He testified that although he had not entered service yet, he was playing football on a military base because his father was in the military.

An October 2007 VA treatment record indicated the Veteran had received his first caudal epidural steroid injection (esi) to help with easing his back pain.  In a later October 2007 VA treatment record the Veteran reported that while he experienced some stiffness and aches in the morning, his back generally felt better as the day wore on.  In a November 2007 VA treatment record the Veteran reported that his pain was reduced by 95 percent following his caudal esi.

The Veteran was afforded a VA examination in May 2011.  At this examination he reported that he was currently suffering from soreness in his lower back and one incapacitating episode that had happened in the past year.  The examiner's opinion was that the Veteran's current back disability was not at least as likely as not related to his active military service, including the in-service problems.  He also opined that the Veteran's pre-existing condition was not aggravated during active duty.  The examiner's rationale was that although the Veteran's back was examined, there were no significant objective orthopedic findings while in-service.  He further indicated that there would be a remote possibility that discogenic injuries may have occurred and lead to degenerative discogenic disease.  However, this would be purely a matter of conjecture and ultimately he did not opine that the Veteran's current lumbar spine disorder was related to service.

The Board finds the examiner's opinion persuasive.  It is based on an interview of the Veteran, a physical examination, and review the claims file, including service treatment records, and the most recent x-rays and medical records.  It is also based on the examiner's over 50 years of experience treating individuals with similar chronic back problems.

While the Veteran has been diagnosed with degenerative joint disease, there is no evidence he was diagnosed with arthritis within one year after separation from service.  See e.g., April 2003 VA x-ray.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran believes his lumbar spine condition warrant service connection.  The Board also acknowledges the June 2002 statements by the Veteran's friend and mother who stated the Veteran's back hurt after separation from service.  With respect to these contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's current lumbar spine disorder and service, as well as evidence showing multiple other back injuries which occurred both before and after service and have contributed to the Veteran's back pain.  See e.g., June 1967 football injury, March 1993 ladder injury, June 2004 car accident, and May 2007 Board hearing transcript.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder on a direct and presumptive basis, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


